Citation Nr: 0735883	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In an April 2006 decision, the Board, in 
pertinent part, denied the appeal to reopen the claims for 
service connection for a low back disorder and bilateral pes 
planus.  

The veteran appealed the Board's April 2006 decision denying 
reopening of claims for service connection for a low back 
disorder and bilateral pes planus to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2007, the 
Court granted a Joint Motion to vacate and remand the Board's 
decision with respect to those claims.

In addition to addressing the claims to reopen, the Joint 
Motion for Remand asked the Court to vacate and remand that 
part of the Board's April 2006 decision that failed to assign 
an earlier effective date for the assignment of a 10 percent 
rating for plantar warts.  The Court granted the Motion in 
the August 2007 Order.  However, based on a review of that 
matter, the Board notes that the assignment of an effective 
date was not before the Board on appeal.  

The procedural history with regard to the plantar wart 
disability confirms that the issue on appeal to the Board in 
April 2006 was limited to the disability evaluation.  In a 
February 2001 rating decision, the RO denied a claim for 
increase.  The veteran was notified of that decision in 
August 2001, but did not appeal.  In July 2003, the veteran 
filed a claim for a compensable rating for the service-
connected plantar wart disability.  The claim was initially 
denied by the RO in July 2004, and the veteran appealed the 
denial of that claim to the Board.  In the April 2006 
decision, the Board granted a 10 percent evaluation for the 
plantar wart disability.  In May 2006, the Appeals Management 
Center (AMC), effectuated the Board's decision, assigned the 
10 percent evaluation and assigned a July 30, 2003, effective 
date.  Accordingly, the Board finds that the issues on appeal 
are limited to those noted on the title page. 

In April 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's 
financial hardship situation.  38 C.F.R. § 20.900(c).  

The appeals with respect to the reopening of the low back 
disorder and bilateral pes planus claims are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran is seeking to reopen claims of entitlement to 
service connection for a low back disorder and bilateral pes 
planus.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court determined that, in attempts to reopen claims subject 
to prior final denials, the Veterans Claims Assistance Act of 
2000 (VCAA) requires VA both to notify the claimant of the 
evidence and information that is necessary to reopen the 
claim, and to notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Court also found that, in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision, and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In the July 2007 Joint Motion, the parties noted that VA had 
not fulfilled the notice requirements that the Court outlined 
in Kent.  In accordance with the Court's August 2007 Order 
granting the Joint Motion, the Board will remand the issues 
on appeal to provide the veteran with the required 
information.




Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to include furnishing the veteran with a 
letter informing him of evidence and 
information that is necessary to reopen 
the claims for service connection for a 
low back disorder and bilateral pes 
planus, and also informing him of the 
evidence and information that is necessary 
to substantiate those claims.  The notice 
letter should specifically note the bases 
for the prior denial of those claims, and 
describe what evidence would be necessary 
to substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.

2.  The RO should then review the claims 
file and determine if new and material 
evidence has been received to reopen the 
claims of service connection for a low 
back disorder and bilateral pes planus, 
and if so, whether service connection is 
warranted under a merits analysis.  If the 
RO's determination as to any question is 
adverse to the veteran, then the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case. After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



